DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on May 18, 2022 is acknowledged. Given the amendments which change the dependency of the claims, claims 11 and 14-15 will also be in Group 1 and will be examined on the merits.  Claims 10, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabalnov et al (WO 2016/175748) in view of Emamjomeh et al (WO 2016/171724).
Regarding claim 1, Kabalnov teaches a composition for three-dimensional printing (Abstract) which comprises a powder build material ([0020]).  A carbon black ink as a fusing agent ([0133]).  Kabalnov teaches that multiple black inks can be used ([0036]) and these would be different from each other.  The composition also contains other colored inks such as cyan, magenta, and yellow ([0057]).
However, Kabalnov fails to teach the addition of a detailing agent.
Emamjomeh teaches a detailing agent for three-dimensional printing (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the detailing agent of Emamjomeh as a component of the composition of Kabalnov.  One would have been motivated to do so in order to receive the expected benefit of combating coalescence bleed at the edge boundary and therefore improves edge acuity (Emamjomeh, [0013]).
Regarding claim 2, Kabalnov teaches that the build material is a polymeric powder ([0021]).
Regarding claims 4-5 and 15, Kabalnov teaches that the second fusing agent comprises a near infrared light absorber such as carbon black ([0034]).
Regarding claim 14, Kabalnov teaches that each of the colored inks has their respective colorant as well as a co-solvent, an anti-kogation agent, a buffer, a surfactant (lubricant), a biocide, a chelating agent and water ([0056])
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabalnov et al (WO 2016/175748) in view of Emamjomeh et al (WO 2016/171724) and Nauka et al (WO 2017/014784).
The discussion regarding Kabalnov and Emamjomeh in paragraph 4 above is incorporated here above.
Regarding claim 6, Kabalnov fails to teach that the powder build material comprises the recited filler.
Nauka teaches a 3D print material which incorporates a fumed silica ([0029]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the build material of Kabalnov have the silica additive of Nauka.  One would have been motivated to do so in order to receive the expected benefit of having a flow agent in the powder material (Nauka, [0029]).
Claim(s) 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabalnov et al (WO 2016/175748) in view of Emamjomeh et al (WO 2016/171724), Nauka et al (WO 2017/014784) and Sowinski et al (US 2010/0304028).
The discussion regarding Kabalnov, Emamjomeh and Nauka in paragraph 4 above is incorporated here above.
Regarding claim 7, Kabalnov teaches that the second fusing agent is a black ink which incorporates a co-solvent ([0035]).  However, it fails to teach the addition of the other components.
Sowinski teaches that there are components such as co-solvents, surfactants, anti-kogation agent, chelating agent, buffers, biocide and water in ink compositions ([0050]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the additives of Sowinski in the second fusing agent of Kabalnov.  One would have been motivated to do so because they are standard additives in ink compositions.
Regarding claim 9, modified Kabalnov teaches that the detailing agent contains a co-solvent (Emamjomeh, [0044]), a surfactant (Emamjomeh, [0043]), an antio-kogation agent, a biocide, and water ([Emamjomeh, [0046]).
Sowinski teaches that there are components such as co-solvents, surfactants, anti-kogation agent, chelating agent, buffers, biocide and water in ink compositions ([0050]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the additives of Sowinski in the detailing agent of modified Kabalnov.  One would have been motivated to do so because they are standard additives in ink-type compositions.
Regarding claim 11, Kabalnov teaches that the first fusing agent is a black ink which incorporates a co-solvent ([0035]).  However, it fails to teach the addition of the other components.
Sowinski teaches that there are components such as co-solvents, surfactants, anti-kogation agent, chelating agent, buffers, biocide and water in ink compositions ([0050]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the additives of Sowinski in the second fusing agent of Kabalnov.  One would have been motivated to do so because they are standard additives in ink compositions.
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764